This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0855

                                 State of Minnesota,
                                    Respondent,

                                          vs.

                               Warren Dean Schroyer,
                                    Appellant.

                                 Filed April 27, 2015
                                      Reversed
                                     Ross, Judge

                            St. Louis County District Court
                             File No. 69DU-CR-12-1756

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark S. Rubin, St. Louis County Attorney, Nathaniel T. Stumme, Assistant County
Attorney, Duluth, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Richard Schmitz, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Ross, Presiding Judge; Kirk, Judge; and Reilly, Judge.

                       UNPUBLISHED OPINION

ROSS, Judge

      Warren Schroyer punched through the glass door of someone else’s home shortly

after three o’clock one morning because he believed people intent on killing him were

close behind. The state charged Schroyer criminally for the break-in, and Schroyer
attempted to raise a mental-illness defense. A psychologist opined that Schroyer, who

previously was diagnosed by other professionals as having delusional paranoia and other

mental illnesses, likely did not know the nature of this action. The district court rejected

the attempt by concluding that Schroyer failed to offer threshold evidence that his

inability to appreciate the nature of his act resulted from his mental illness, rather than

from his recent use of alcohol and methamphetamine. Because Schroyer produced

evidence that might persuade a reasonable fact finder that his inability to appreciate the

nature of his act resulted from mental illness, we reverse.

                                          FACTS

       Warren Schroyer has a lengthy history of diagnosed mental illness. His diagnoses

have included major and severe depression, polysubstance dependence, paranoid

delusions, bipolar disorder, psychotic disorder, and antisocial personality disorder. In

May 2012, Schroyer resided at Miller-Dwan Medical Center and received treatment for

his psychotic symptoms. The center discharged Schroyer with directions to seek

additional treatment.

       Police arrested Schroyer four days later in the early morning hours. He had

punched through the glass door of a residence and said he was fleeing people who were

trying to kill him. Schroyer could not identify these people and police found no evidence

that anyone had been pursuing Schroyer. They took him to the Anoka Metro Regional

Treatment Center, which admitted him for psychiatric treatment. The state nevertheless

charged Schroyer with first-degree burglary, second-degree assault, and first-degree

criminal damage to property.


                                             2
      Schroyer’s counsel indicated his intent to raise a mental-illness defense and

requested a mental examination. The district court ordered Dr. Gerald Henkel-Johnson to

examine Schroyer specifically to provide his opinion under Rule 20.02 of the Minnesota

Rules of Criminal Procedure and advise the court as to

             whether, because of mental illness or deficiency, the
             defendant, at the time of commission of the offense(s)
             charged, was laboring under such a defective reason as not to
             know the nature of the act constituting the offense(s) with
             which defendant is charged.

      Dr. Henkel-Johnson filed his report three months later. In it, he offered what

appears to be both a medical opinion and a legal opinion in a section he entitled,

“Conclusions Regarding Criminal Responsibility – Rule 20.02”:

             It is this examiner’s opinion that Mr. Schroyer evidenced
             significant psychosis during the general time of the alleged
             incident. . . . At the specific time of the incident, Mr.
             Schroyer was likely in a delusional and confused state and did
             not know the nature of the act. However, as per his own
             admission, he used alcohol and injected methamphetamines
             just prior to the alleged offense . . . . It is this examiner’s
             understanding that behavior due to the use of intoxicating
             substances is only defensible if that ingestion was involuntary
             (see City of Minneapolis v. Altimus). Indeed, Mr. Schroyer’s
             use of alcohol and drugs, though it could have been done in a
             psychotic state, was not involuntary. Thus it is this
             examiner’s opinion that he is criminally responsible.

Based on Dr. Henkel-Johnson’s report, the district court ruled that Schroyer failed to

offer threshold evidence entitling him to raise a mental-illness defense. Schroyer’s

attorney asked the district court to reconsider, highlighting Schroyer’s lengthy and

documented history of mental illness and noting that the court could rely on this evidence

as well as the report. The district court examined the reports but affirmed its ruling. It


                                            3
stated, “Despite Defendant’s mental illness history, the [rule 20.02] report indicates that

Defendant was operating under the required impairment as a result of ingesting alcohol

and methamphetamines. The report does not state that prior to ingesting the drugs, that

Defendant would have met the requirement of the statute.”

       The district court held a stipulated-facts trial and found Schroyer guilty of first-

degree burglary and first-degree criminal damage to property. Schroyer appeals from his

conviction.

                                     DECISION

       Schroyer argues that the district court denied him a fair trial by erroneously

prohibiting him from presenting a mental-illness defense. Criminal defendants have a due

process right to present a mental illness defense. State v. Hoffman, 328 N.W.2d 709, 715

(Minn. 1982). The right to present the defense is not absolute. State v. McClenton, 781
N.W.2d 181, 189 (Minn. App. 2010). A defendant seeking to raise this defense must first

“allege threshold evidence of mental illness.” State v. Martin, 591 N.W.2d 481, 487

(Minn. 1999). This creates merely a “burden of production” that a defendant can satisfy

by presenting evidence that, at the time of the alleged crime, he “did not know the nature

of the act” because of “mental illness or mental deficiency.” See id. at 486–87. Because

this is only a burden of production, district courts may not weigh the evidence when

analyzing whether the defendant has met this burden. See id. at 487.

       The record informs us that Schroyer presented evidence that, at the time of the

home entry, he did not know the nature of his act. As Dr. Henkel-Johnson’s report put it,

“At the specific time of the incident, Mr. Schroyer was likely in a delusional and


                                            4
confused state and did not know the nature of the act.” The district court acknowledged

this, and the state does not challenge the finding. Schroyer met the first half of his

burden.

       The record contains no direct evidence about the second element of the defense—

the cause of the inability to perceive the act’s nature. This may be due to Dr. Henkel-

Johnson’s straying beyond the district court’s request. Rather than providing a strictly

medical opinion, the doctor gave his two legal opinions that “behavior due to the use of

intoxicating substances is only defensible if that ingestion was voluntary (see City of

Minneapolis v. Altimus)” and that Schroyer is “criminally responsible” because, although

“Schroyer’s use of alcohol and drugs . . . could have been done in a psychotic state,” the

use “was not involuntary.”

       The doctor’s opinion statements lend themselves to at least three different

interpretations. Each interpretation fosters the same result.

       The first interpretation of Dr. Henkel-Johnson’s statements is that Schroyer’s

inability to perceive the nature of his act resulted from his use of intoxicants. But one can

arrive at this meaning only by inference from the doctor’s legal assessment. The district

court appears to have followed this approach, expressly determining that “the report

indicates that Defendant was operating under the required impairment as a result of

ingesting alcohol and methamphetamines.” This raises a legal error. It indicates that the

district court may have relied on Dr. Henkel-Johnson’s apparent legal determinations that

an individual who is in a psychotic state and who uses intoxicants necessarily is

disqualified from raising a mental-illness defense and that a defendant’s use of


                                              5
intoxicants while mentally ill renders him “criminally responsible” regardless of the

source of his mental state. We find no support in the law for either of Dr. Henkel-

Johnson’s legal premises. More significantly, given the apparent and faulty legal

premises of the doctor’s ostensibly medical opinion, the district court’s reliance on the

report does not meet Martin’s requirement that district courts must determine merely

whether the defendant has made a “threshold showing” of a mental-illness defense. See

id. Ultimately, it is the fact finder’s role to determine the actual source of the defendant’s

inability to appreciate the nature of his act based on the evidence presented. See State v.

Brom, 463 N.W.2d 758, 764 (Minn. 1990). Based on the record we are convinced that

Schroyer has alleged facts supporting a mental-illness defense.

       A second plausible interpretation of Dr. Henkel-Johnson’s report also supports our

holding. One might interpret the report as not ruling out that Schroyer’s mental illness

rendered him incapable of perceiving the nature of his act. The report states that

Schroyer’s use of alcohol and drugs “could have been done in a psychotic state.” Relying

on this opinion, the state maintains that Schroyer’s inability to disentangle the effects of

his mental illness and intoxication precludes him from raising his defense. The state

presents no caselaw support for the argument, and we think it contradicts the idea that the

fact finder has broad deference to assign weight to testimony about the source of a

defendant’s mental illness. See State v. Peterson, 764 N.W.2d 816, 822 (Minn. 2009).

       A third interpretation is that Dr. Henkel-Johnson never actually answered the

district’s court’s request for an opinion about the source of Schroyer’s inability to

perceive his actions. If this is the meaning, the pretrial record contains nearly undisputed


                                              6
evidence that Schroyer suffered from mental illnesses immediately before the event and

that he could not perceive the nature of the act itself. This evidence meets the threshold

burden.

      If “a reasonable probability” exists that Schroyer’s inability to present his mental-

illness defense “contributed” to his conviction, we must reverse. See State v. Kelly, 435
N.W.2d 807, 813 (Minn. 1989). Although the state has a reasoned basis to contest the

mental-illness defense factually, we are satisfied that the evidence is enough to persuade

a fact finder that Schroyer meets the elements of the defense. We therefore reverse.

      Reversed.




                                            7